Name: ECSC High Authority: Decision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  marketing;  prices
 Date Published: 1953-02-12

 Avis juridique important|31953D0004ECSC High Authority: Decision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries Official Journal 002 , 12/02/1953 P. 0003 - 0005 Danish special edition: Series I Chapter 1952-1958 P. 0008 English special edition: Series I Chapter 1952-1958 P. 0008 Greek special edition: Chapter 08 Volume 1 P. 0003 Spanish special edition: Chapter 08 Volume 1 P. 0003 Portuguese special edition Chapter 08 Volume 1 P. 0003 DECISION No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries THE HIGH AUTHORITY, Having regard to Articles 60 (2) (a) and 63 (2) of the Treaty; Whereas the price lists and conditions of sale applied by undertakings must allow of checking for compliance with the rules on competition laid down in the Treaty, and in particular Articles 4 and 60 thereof; Whereas they must afford consumers the means of knowing the quality and calculating the precise cost of products that they are considering purchasing and of comparing quotations from different suppliers; Whereas the rules made for this purpose must be observed by selling agencies and Commission agents as well as by the undertakings themselves; After consulting the Consultative Committee: DECIDES: Article 1 1. Undertakings in the coal and iron ore industries shall publish their price lists and conditions of sale in accordance with the provisions of this Decision. 2. They may satisfy this requirement, however, by making it known, in pursuance of Article 4 below, that the price lists and conditions of sale of a selling agency apply to their output and that they accept responsibility for them provided that such price lists and conditions of sale comply with those provisions. Article 2 1. All price lists and conditions of sale published shall contain the following minimum information: (a) price per metric ton; (b) place of delivery; (c) method of quotation; (d) costs in connection with method of shipment; (e) trade discount; (f) terms of payment. 2. Furthermore, price lists and conditions of sale published shall indicate the following special conditions, where applied: (a) nature and amount of taxes and other charges additional to the list prices chargeable to customers under the conditions of sale; (b) quality surcharge; (c) seasonal increase; (d) seasonal discount; (e) increase for guarantee of origin. 3. Quantity and loyalty bonuses shall also be indicated in the same way, unless their omission is specifically authorised by the High Authority. Article 3 In addition to this general information, price lists and conditions of sale shall include details peculiar to certain products: 1. Coal: (a) category and, for guidance, volatile matter content for each category; (b) grade and, for guidance, ash content; (c) in the case of screened or washed coals, screen size; (d) in the case of washed coals, for guidance, moisture content. 2. Coke: - screen size for large coke and crushed coke. 3. Manufactured fuels derived from coal: - category and weight of product. 4. Manufactured fuels derived from lignite: - weight of product. 5. Iron ore: (a) screen size; (b) iron, lime, silicon and phosphorus content, specifying whether calculated on a dry ore basis. Article 4 1. (a) Price lists and conditions of sale shall apply not earlier than five clear days after they have been addressed in printed form to the High Authority; (b) Sellers shall, upon request, communicate them to anyone interested; (c) The High Authority may decide to publish those price lists and conditions of sale by means of a special publication. 2. Paragraph 1 shall apply equally to any amendment of price lists and conditions of sale. Article 5 1. Undertakings shall frame their conditions of sale in such a way that their selling agencies and commission agents shall be under an obligation to make their price lists and conditions of sale comply with the rules set out in this Decision. 2. Undertakings shall be held liable for any breach of the foregoing obligation committed by their selling agencies or Commission agents. Article 6 The foregoing provisions shall apply to price lists and conditions of sale drawn up after the date of this Decision and in any event to all price lists and conditions of sale in force as from 15 March 1953. However, the time limit of five days prescribed by Article 4 shall be compulsory only in the case of price lists and conditions of sale entering into force not earlier than 1 March. This Decision was considered and adopted by the High Authority at its meeting on 12 February 1953. For the High Authority The President Jean MONNET